FeRGüson, Judge
(dissenting):
I dissent.
“When I use a word,” Humpty-Dumpty said, “It means just what I choose it to mean — neither more nor less.”3 My brothers might well cite this fabulous individual in supporting their rationale, for it is precisely the sort of reasoning which they employ in construing Uniform Code of Military Justice, Article 136, 10 USC § 936. Thus, in defiance of Webster, the English language, and the intelligence of our legislature, it is found that Congress by using the word “necessary” meant “desirable” and, under the terms of the mentioned enactment, conferred the oath-giving power upon every military policeman in all the armed services who is conducting an investigation. If, as they state, the essence of the offense charged is the protection of the sanctity of an oath, then I suggest that this broad reading of Code, supra, Article 136, is plainly wrong, for to permit its administration by any private soldier acting as a military policeman is simply to eliminate the importance accorded an attestation.
*346As we are confronted with a guilty plea to the offense of false swearing, in violation of Code, supra, Article 134, 10 USC § 934, and have granted the petition for review only on the issue whether accused’s admittedly false denial of guilt under oath to a military police investigator constituted that offense, the real question before us is whether such investigator is authorized by the terms of Code, supra, Article 136, to administer the requisite oath.
The statute in question provides:
“(b) The following persons on active duty may administer oaths necessary in the performance of their duties:
“4. All persons detailed to conduct an investigation.” [Code, supra, Article 136.] [Emphasis supplied.]
It seems clear that the key to the controversy before us is the meaning of the words “necessary” and “detailed” as used by Congress in the quoted Act. And it seems equally apparent that they should be accorded their ordinary definitions. As we said in United States v Dickenson, 6 USCMA 438, 20 CMR 154, at page 449:
“. . . If the words used in the statute convey a clear and definite meaning, a court has no right to look for or to impose a different meaning. It is clearly and forcefully set out in 50 Am Jur, Statutes, § 225, page 207, that ‘a plain and unambiguous statute is to be applied, and not interpreted, since such a statute speaks for itself, and any attempt to make it clearer is a vain labor and tends only to obscurity.’ ”
Turning to the first portion of the statute in question, we find that Congress has expressly limited the oath-giving power to situations in which oaths are “necessary in the performance of their duties.” (Emphasis supplied.) “Necessary” is not a term involving subtle nuances of meaning. It is un-qualifiedly defined as “essential to a desirable or projected end or condition; not to be dispensed with without loss, damage, inefficiency, or the like,” (emphasis supplied) Webster’s New International Dictionary, Unabridged, 2d ed, page 1635; or “[b]eing such in its nature or conditions that it must exist, occur, or be true; inevitable . . . [absolutely needed to accomplish a desired result; essential; requisite, formerly said of persons rendering useful services . . . [e]ompulsory; as, a necessary action . . . [b]eing such that it must be believed . . . [t]hat which is indispensable; an essential requisite . . . [t]hat which is subject to the law of necessity” (Funk & Wagnalls New Practical Standard Dictionary of the English Language, Yol. One, 1956 ed; Britannica World Language Dictionary, page 885). And in the case of the ordinary police investigation — as is involved here — it cannot be logically found that an oath is essential to the solution of the alleged crime. True, officers may find it desirable as an aid in obtaining accurate information, but that is not the qualifying term which Congress used. Rather, as noted above, it restricted the authority so to administer oaths to situations of necessity, and, indeed, in delineating the classes of persons authorized to administer them, specifically said that persons conducting investigations should have only limited authority because it was desirable to avoid the drastic consequences which might ensue if persons lacking legal experience or proficiency in personnel matters were given the general powers of a notary public. Hearings before House Armed Services Committee on H. R. 2498, 81st Congress, 1st Session, page 1236; House Report No. 491, 81st Congress, 1st Session, page 36; Senate Report No. 486, 81st Congress, 1st Session, page 33.
Moreover, were it thought necessary for an ordinary policeman to have the authority to place suspects and witnesses under oath, the power to swear them would have long ago been conferred upon them all over our Nation. Yet, the statute books of most jurisdictions are silent on the question. Indeed, one Federal judge has declared— with respect to a prosecution for making a false statement to a Federal officer— that:
“. . . While the Special Agent may have been disappointed that de*347fendant would not truthfully answer himself into a felony conviction, we fail to see that his investigative function was in any way perverted. The only possible effect of exculpatory denials however false, received from a suspect such as defendant is to stimulate the agent to carry out his function. It would be strange to expect that the agent tvould accept defendant’s denials and conclude that his investigation should be closed.” [United States v Philippe, 173 F Supp 582 (SD NY) (1959).] [Emphasis supplied.]
That is precisely what occurred here, for the record reflects that the military police were undeterred by accused’s sworn denial of guilt and proceeded to build against him such a damning case that he entered a plea of guilty to the offense which he had falsely stated he did not commit.
In addition to converting the word “necessary” to “desirable,” I believe this ill-construes the meaning of another limitation placed by the Congress in Code, supra, Article 136. Having limited temporary oath-giving authority to situations of necessity, Congress also provided that it would be granted under the particular subsection of the statute only to those persons “detailed to conduct an investigation.” (Emphasis supplied.) Once more, we find the legislative arm using a term having a commonly accepted definition in military law. Thus Webster’s New International Dictionary, Unabridged, 3d ed, at page 616, notes its meaning as “to assign (a person, a military unit) to a particular task [the first sergeant will • — the platoons for fatigue duty] [an infantry officer — ed to an air-force unit during manuevers].” And Bouvier states its definition as:
“One who belongs to the army, but is only detached, or set apart, for the time to some particular duty or service, and who is liable at any time, to be recalled to his place in the ranks.” [1 Bouvier’s Law Dictionary, 3d Rev, Detail, page 856.]
See also, to the same effect, Black’s Law Dictionary, 4th ed, Detail, page 535, and 12 Words and Phrases (Perm ed), Detail, page 456.
It would seem, therefore, that Congress, in enacting Code, supra, Article 136(b) (4), had in mind conferring the temporary authority to administer oaths necessary in the performance of their duties upon those persons who have been specifically set apart by the military to conduct a particular investigation as, for example, in the case of an officer detailed to conduct a pretrial investigation under Code, supra, Article 32, 10 USC § 832. Cf. United States v Samuels, 10 USCMA 206, 27 CMR 280. Numerous other instances may be cited, including persons appointed to administrative boards of inquiry, to conduct line of duty investigations, to investigate claims against the United States, or to file reports of survey.
All of these considerations augur but one conclusion, and that is that Congress never intended by Code, supra, Article 136 (b) (4), to confer generally upon military policemen the authority to 'administer oaths. The phrasing of the statute clearly so indicates. United States v Dickenson, supra. Military police are not “detailed” to conduct investigations. That is their ordinary function, performed “in the ranks,” and there is no need to select them out and assign them to what is no more than a routine task for their branch. Moreover, even apart from and above this consideration is the need to accord proper definition to the term “necessary” and the fact that it simply does not and cannot mean “desirable.”
On what foundation, then, do my brothers erect the edifice of their reasoning concerning this detective’s power to swear this accused? Reliance is placed upon United States v Claypool, 10 USCMA 302, 27 CMR 376. But we granted accused’s petition to re-examine the holding in that case, and I suggest that the majority may find small comfort in merely parroting its reasoning. The other principal authority cited is United States v Gomes, 3 USCMA 232, 11 CMR 232. The Gomes decision, however, is not at all in point. It involved the making of a false statement under oath to an agent of the Federal Bureau *348of. Investigation, charged as conduct unbecoming an officer and gentleman, in violation of the laws then governing the United States Coast Guard. The statement was made to the special agent after the accused was sworn and had been advised both of the agent’s authority to administer the oath and his right to refuse to take it. Most importantly, the agent had, as noted by the Chief Judge, specific statutory authority to swear Commander Gomes to the truth of his declarations.
That is precisely the issue before us, i. e., whether the military police invesi-gator here involved had such power, and I respectfully suggest that it begs the question so to use the Gomes case, resting as it does upon an entirely different statutory premise.
In sum, then, I would conclude that Code, supra, Article 136(b) (4), does not confer authority upon military police to administer oaths to witnesses or suspects whom they interrogate and that, necessarily, accused’s conviction of false swearing must fall. I believe my brothers’ conclusion to the contrary is unreal in light of the plain and unambiguous words of the Article in question. I regret that they have seen fit to continue the erroneous course upon which the Court embarked in United States v Claypool, supra, for I cannot bring myself to believe that it is even desirable to confer upon all police an authority which Congress most certainly did not envision. I accordingly record my dissident views.
I would reverse the decision of the board of review, order the charge of false swearing dismissed, and return the record of trial for reassessment of the sentence.

 Carroll, Through the Looking Glass and What Alice Found There, Chapter VI,